Counsel for plaintiff moves the Industrial Commission for a continuance in this matter due to the reason that he is currently involved in the trial of a civil case in Wilkes County Civil Superior Court entitled Siler v. K Mart Corporation which is not expected to end before the end before 27 January 1995.  Counsel for defendants strongly objects to the granting of this continuance.
Upon plaintiff counsel's motion and for good cause shown, IT IS ORDERED that counsel for plaintiff's motion for a CONTINUANCE is hereby GRANTED.  Furthermore, IT IS ORDERED that this case be set on the 28 February 1995 Full Commission calendar.
                                  S/ _____________ DIANNE C. SELLERS COMMISSIONER